UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1226


In re: JOHN DOE,

                    Petitioner.



                On Petition for Writ of Mandamus (7:01-cr-00027-M-1)


Submitted: May 25, 2021                                           Decided: May 27, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


John Doe, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Doe petitions for a writ of mandamus, alleging that the district court has unduly

delayed in ruling on his motion to seal. He seeks an order from this court directing the

district court to act. The present record does not reveal undue delay in the district court.

Accordingly, we deny the mandamus petition. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2